The writ of error in each of these cases was taken to a final order made in a statutory proceeding denying a petition to stay an execution issued upon a judgment in an action for personal injury obtained in the absence *Page 845 
and without the knowledge of the trial or negligence of counsel for the defendant and without a compliance with the essential requirements of Rule 56 of the Circuit Court Rules in Common Law Actions. The defendant was organically entitled to notice and an opportunity to be present and to defend when the trial was had, and Rule 56 is designed to conserve such organic right. The bill of exceptions and the record proper show that counsel for the defendant was not negligent under the facts of the case and was therefore entitled to the notice contemplated by Rule 56 which is binding on the court and counsel.
Reversed.
WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur.